Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.

Response to Arguments


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

2”. This limitation is indefinite as it is unclear how the requirements comply with the previous recitation in claim 1 that the second reactive gas includes both oxygen and ozone. Applicant is advised to cancel Claim 8 as the limitation as set forth would not provide a clear further limiting of the instant invention in any meaningful way. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6-11, 14, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140175355 by Wang et al (hereinafter Wang) in view of US 20140242298 by Lansalot et al (hereinafter Lansalot), US 20100270626 by Raisanen and US 20110284079 by Pierreux et al (hereinafter Pierreux). 

Regarding Claim 1, Wang discloses a deposition process for forming a carbon containing nickel oxide layer wherein the process includes exposing a substrate (302 Fig. 3A teaching the claimed “comprising exposing a substrate”) to a nickel precursor comprising bis(ethylcyclopentadienyl) nickel ([0058] teaching the claimed “to a first reactive gas comprising a cyclopentadienyl nickel complex”) and a second reactive gas containing oxygen as an oxidizing agent ([0059] teaching the claimed “and a second reactive gas”).

Wang fails to disclose the use of both oxygen and ozone as the oxidizing agent. 

However, Lansalot discloses an ALD process wherein nickel oxide is formed (Abstract) using an oxidizing agent reactant gas. The oxidizing agent may include O2, ozone, water or mixtures thereof ([0024] teaching the claimed “a mixture of ozone and oxygen”). 

Furthermore, Raisanen discloses when using both oxygen and ozone as oxidizing agents in metal oxide formation via ALD, 10-20 atomic percent ozone is a conventional and routine ratio to use ([0051] converting to 14-27 wt% teaching the claimed “the mixture of ozone and oxygen comprising in the range of 5% to 25% by weight ozone”). 

Therefore, a skilled artisan would appreciate any known oxidizing agent or combination of agents may be used in Wang’s ALD process, including ozone and oxygen, as taught by Lansalot, in any weight ratio known and conventional in the art, as taught by Raisanen, because the selection of a known material based on its suitability for its intended use, in the instant case an oxidizing agent for and ALD process forming nickel oxide, supports a prima facie obviousness determination (see MPEP 2144.07). 

 Wang fails to disclose using a sub-saturative amount of oxygen containing precursor. 

However, Pierreux discloses a sub-saturative ALD process for forming a metal oxide wherein the oxidant is delivered in a sub-saturative amount ([0006] [0034] and Claim 1 teaching the claimed “comprising a sub-saturative amount of the second reactive gas”). Although Pierreux provides an example of aluminum oxide, Pierreux discloses expressly that similar advantages would be seen in other metal oxide materials ([0006]). Pierreux discloses using sub-saturative oxidant precursor lowers ALD cost by making the process more efficient and increasing wafer throughput ([0034]). 

Therefore, a skilled artisan would appreciate sub-saturative oxidant levels can be used in Wang’s process, as taught by Pierreux, so as to reduce cost by increasing throughput and precursor use efficiency.  

The resulting nickel oxide layer contains between 10-20 atomic percent carbon ([0056] teaching the claimed “for forming a nickel oxide film with a carbon content in the range of about 2 to about 10 atomic percent”). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claims 2 and 4, modified Wang discloses the nickel precursor may be bis (ethylcyclopentadienyl) nickel (Wang [0058] teaching the claimed “wherein the first reactive gas comprises bis(ethylcyclopentadienyl) nickel” of Claim 2 and the claimed “wherein the first reactive gas consists essentially of bis(ethylcyclopentadienyl)nickel” of Claim 4).  

Regarding Claim 6, modified Wang discloses that both ALD and CVD are known methods of nickel oxide deposition on a substrate wherein the ALD process includes sequential deposition (Wang [0048]) and wherein the CVD process includes a mixture of reactants in the same flow (Wang [0050]). Wang then states that the process disclosed therein is “similar to ALD and CVD” as the precursors are 


Regarding Claim 7, modified Wang discloses, in at least one example, the nickel precursor may be deposited then the oxidizing agent is deposited (Wang [0059] teaching the claimed “wherein the first reactive gas and the second reactive gas are exposed to the substrate sequentially”).  

Regarding Claim 8, Wang discloses the oxidizing agent may include O2 (Lancelot [0024] teaching the claimed “wherein the second reactive gas comprises substantially O2”).  

Regarding claim 9, modified Wang discloses the oxidizing agent may include O2, O3 and water (Lancelot [0024] teaching the claimed “wherein the second reactive gas further comprises water”). 

Regarding Claim 10, as the resulting layer is indicated as nickel oxide absent any metallic nickel, it is the Office’s position that Wang’s layer would not contain metallic nickel in a level to be considered “substantial” as set forth in Claim 10, reading on the claimed “wherein the nickel oxide film has substantially no metallic nickel”. 
 
Regarding Claim 11, Wang discloses the process may be repeated for desired thickness ([0060]). As each process would result in a sublayer having a carbon content of 10-20 atomic percent, it would be the Office’s position that each sublayer having 10-20 atomic percent carbon would result in an overall layer such that the carbon content could be considered substantially homogenous throughout (i.e. being 
  
Regarding Claim 14, modified Wang discloses optimizing the flow rate of the second reactant so as to be sub-saturative as compared to the first reactant (see Swaminathan Fig. 3A and [0038]). The amount of sub-saturation alters the resulting deposition rate (Swaminathan Fig. 3A) such that a skilled artisan would appreciate the flow rate of the second reactant gas should be optimized for sub-saturation and deposition rate, requiring no more than routine experimentation to arrive at the claimed range, thereby rendering obvious the claimed “wherein the second reactive gas is flowed at a rate in the range of about 10 sccm to about 2000 sccm”. The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).

Regarding Claim 17, modified Wang discloses the first and second gases are exposed in sequence (Wang [0051] teaching the claimed “where a cycle comprises a sequential exposure to the first reactive gas and the second reactive gas”) wherein each cycle includes a growth rate of 0.25-2 angstrom/cycle (Wang [0051] teaching the claimed “wherein the nickel oxide film has a growth rate in the range of about 0.1 .ANG./cycle to about 1.5 .ANG./cycle”).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 18, Wang discloses an ALD process for forming a carbon containing nickel oxide layer wherein the process includes exposing a substrate (302 Fig. 3A teaching the claimed “comprising exposing a substrate”) to a nickel precursor comprising bis(ethylcyclopentadienyl) nickel ([0058] 

Wang fails to disclose the use of both oxygen and ozone as the oxidizing agent. 

However, Lansalot discloses an ALD process wherein nickel oxide is formed (Abstract) using an oxidizing agent reactant gas. The oxidizing agent may include O2, ozone, water or mixtures thereof ([0024] teaching the claimed “a second reactive gas consisting essentially of a mixture of ozone and oxygen”). 

Furthermore, Raisanen discloses when using both oxygen and ozone as oxidizing agents in metal oxide formation via ALD, 10-20 atomic percent ozone is a conventional and routine ratio to use ([0051] converting to 14-27 wt% teaching the claimed “the mixture of ozone and oxygen comprising in the range of 5% to 25% by weight ozone”). 

Therefore, a skilled artisan would appreciate any known oxidizing agent or combination of agents may be used in Wang’s ALD process, including ozone and oxygen, as taught by Lansalot, in any weight ratio known and conventional in the art, as taught by Raisanen, because the selection of a known material based on its suitability for its intended use, in the instant case an oxidizing agent for and ALD process forming nickel oxide, supports a prima facie obviousness determination (see MPEP 2144.07). 

 Wang fails to disclose using a sub-saturative amount of oxygen containing precursor. 

However, Pierreux discloses a sub-saturative ALD process for forming a metal oxide wherein the oxidant is delivered in a sub-saturative amount ([0006] [0034] and Claim 1 teaching the claimed “comprising a sub-saturative amount of the second reactive gas”). Although Pierreux provides an example of aluminum oxide, Pierreux discloses expressly that similar advantages would be seen in other metal oxide materials ([0006]). Pierreux discloses using sub-saturative oxidant precursor lowers ALD cost by making the process more efficient and increasing wafer throughput ([0034]). 

Therefore, a skilled artisan would appreciate sub-saturative oxidant levels can be used in Wang’s process, as taught by Pierreux, so as to reduce cost by increasing throughput and precursor use efficiency.  

The resulting nickel oxide layer contains between 10-20 atomic percent carbon ([0056] teaching the claimed “for forming a nickel oxide film with a carbon content in the range of about 2 to about 10 atomic percent”). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).

Regarding Claim 19, modified Wang discloses the process may be repeated to form a layer of desired thickness ([0051] teaching the claimed “further comprising repeating the pulses of the first reactive gas and the second reactive gas to form a nickel oxide film of a predetermined thickness”).  

Claim 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lancelot, Raisanen, and Pierreux as applied to claim 1 above, further in view of US 20140175367 by Tendulkar et al (hereinafter Tendulkar) and US 20110001110 by Takahashi. 

Regarding Claims 12 and 13, modified Wang discloses the limitations of Claim 1 and further discloses the temperature of the process should be maintained between the conventional temperature for an ALD process and a conventional CVD process so as to allow for carbon doping within the resulting metal oxide layer (Wang [0050]). Modified Wang provides various examples of conventional ALD and CVD process temperatures for specific precursors but fails to disclose the conventional temperature for processing bis(ethylcyclopentadienyl)nickel into nickel oxide. 

However, Tendulkar discloses conventional ALD processes for forming nickel oxide wherein the temperature range is between 200-350 C ([0063]). Takahashi discloses nickel oxide producing conventional CVD temperatures may be between 200-500 degrees C ([0111]). Therefore, in view of the requirements set forth by Wang, it would be obvious to a skilled artisan that the temperature for operating the deposition process resulting in the desired carbon content would be between the conventional ALD temperature for the nickel oxide precursor, i.e. 200-350 C as disclosed by Tendulkar, and the conventional CVD temperature for the nickel oxide precursor, i.e. 200-500 degrees C as prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05). 

Claim 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lancelot, Raisanen, and Pierreux as applied to Claim 1 above, and further in view of Pan et al “Atomic Layer Deposition Process Modeling and Experimental Investigation for Sustainable Manufacturing of nano-thin films” (hereinafter Pan).

Regarding Claim 14, modified Wang discloses the limitations of Claim 1. Although modified Wang discloses the desire to optimize the flow rate of the second reactant to be within a sub-saturative range, modified Wang does fail to explicitly disclose the flow rate of the second reactant. 

However, Pan discusses the effects of reaction gas flow rate on the metal oxide thin film production during ALD (Abstract) wherein increased flow rate results in increased reactant waste and optimization of flow rate affects the ALD flow field by enhancing convective heat and mass transfer (see Conclusion) such that a skilled artisan would appreciate the flow rate of the reactants within Wang’s process are result effective variables. No more than routine experimentation would be required to arrange at the claimed flow rate range, rendering obvious the claimed “wherein the second reactive gas is flowed at a rate in the range of about 10 sccm to about 2000 sccm”.  The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within 

Regarding Claim 15 and 16, modified Wang discloses the limitations of Claim 1 and further discloses the ALD process may be performed as sequential pulses, however, fails to disclose the claimed pulse times. 

However, Pan discloses the effects of pulse time on the formation of a metal oxide via ALD (Abstract) wherein increased pulse times leads to increased deposition, however, also may lead to increased waste (see Conclusion) such that a skilled artisan would understand the pulse time to be result effective. No more than routine experimentation would be required to arrive at the claimed pulse time range, rendering obvious the claimed “wherein the first reactive gas and the second reactive gas are pulsed for a time in the range of about 0.5 seconds to about 5 seconds” of Claim 15 and the claimed “further comprising controlling the pulse time of oxygen to form a nickel oxide film with a predetermined carbon content” of Claim 16.  The discovery of an optimum value of a known result effective variable, without producing any new of unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPOQ 215 (CCPA 1980) (See MPEP 2144.05, II).
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY L MARTIN whose telephone number is (571)270-7298.  The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm. Examiner Martin’s fax number is (571) 270-8298. 



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BETHANY L MARTIN/               Primary Examiner, Art Unit 1721